Title: To George Washington from Timothy Edwards, 26 August 1776
From: Edwards, Timothy
To: Washington, George

 

May it please your Excellency
Stockbridge [Mass.] Augt 26. 1776

Upon my return home from the treaty at the German-Flatts, the 17 Inst., I communicated the contents of your letters, of the 7th & 10 Inst., to the Indians of this place, then at hand—On the 23 Inst:, being generally collected from their various dispersions, they resolved to join the army under Major Genl Schuyler—The main body of them propose to march tomorrow—As some are yet at their hunting and fishing grounds the number that will engage, cannot be ascertained—Genl Schuyler has doubtless informed your Excellency, That as you had been silent about the terms and mode of engaging them he advised to execute the plan adopted by the Commissioners of Indian affairs for this department, in June last: A copy of what was then sent you—This I have followed—Any services which I can execute you may be assured shall be undertaken with alacrity. I am Your Exellencies most respectful, obedient humble Servant

Timth. Edwards

